On Remand from the Alabama Supreme Court

McMILLAN, Presiding Judge. .
The Alabama Supreme Court granted Ralph Lynn Key’s petition for certiorari review and affirmed in part and reversed in part this Court’s judgment in Key v. State, 890 So.2d 1043 (Ala.Crim.App.2002). Ex parte Key, 890 So.2d 1056 (Ala.2003). Additionally, the Alabama Supreme Court remanded this case for this Court to remand it to the trial court for proceedings consistent with its opinion. Therefore, we remand this cause to the trial court, pursuant to the order of the Alabama Supreme Court.
REMANDED WITH DIRECTIONS.*
COBB, BASCHAB, SHAW, and WISE, JJ., concur.

 Note from the reporter of decisions: On May 21, 2004, on return to remand, the Court of Criminal Appeals affirmed, without opinion.